Citation Nr: 1512994	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-14 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to October 1949.  The Veteran died in January 2013, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A notice of disagreement was apparently received in April 2013, a statement of the case was issued in April 2013, and a substantive appeal was received in May 2013.  While the rating decision and statement of the case addressed the question of entitlement to plot and interment allowance, the appellant, in her May 2013 substantive appeal, expressly limited her appeal to the issue of entitlement to a nonservice-connected burial allowance.

The Board notes that the appellant's notice of disagreement is not of record, and VA appears to have contacted the appellant in September 2013 to ask her if she had a copy of her notice of disagreement.  Because the absence of this record does not impact the fact that the appellant did properly appeal the March 2013 administrative decision, the Board will not delay development of this claim on remand by directing that additional attempts be made to secure this document.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has claimed entitlement to nonservice-connected burial benefits.  The Board finds it necessary to remand this case in order to obtain outstanding evidence that is pertinent to this claim.

Based on the appellant's argument in her May 2013 substantive appeal, it appears as though she is requesting benefits pursuant to 38 C.F.R. § 3.1706.  Specifically, in her May 2013 appeal, the appellant reported the following:

My husband sustained burn injuries and could only be cared for at a burn ward.  The University of California Irvine was the closest facility.  The ambulance transported us there.  I understand you wanted him treated in a V.A. facility, but the paramedics transported him to the nearest Burn Center because of the extent of his injuries.

Under 38 C.F.R. § 3.1706, a burial allowance is provided for veterans who died while hospitalized by VA.  In pertinent part, 38 C.F.R. § 3.1706(b)(2) provides a burial allowance for veterans who were transferred or admitted to a non-VA facility for hospital care under the authority of 38 U.S.C. § 1703.  In relevant part, VA may contract with non-VA facilities for the following:

Hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility or nursing home care under section 1720 of this title until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility.

38 U.S.C. § 1703(a)(3).

The Board finds it is necessary to remand this claim to determine (1) whether the Veteran has received medical services in a VA facility, and (2) whether the burn ward of the University of California Irvine is a facility with which VA has contracted.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate steps to verify that the Veteran has received medical services in a VA facility.  All such steps should be described in the record, and a formal finding should be associated with the claims file.

2.  Take all appropriate steps to determine whether the burn ward at the University of California Irvine is a facility with which VA has contracted.  All such steps should be described in the record, and a formal finding should be associated with the claims file.

3.  Following completion of the above, again review the record.  If any benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




